In a criminal case now on trial in the United States circuit court Chief Justice Taney has decided the following to be the proper qualifications for a juror to try the issue: “If the juror has formed an opinion that the prisoners are guilty, and entertains that opinion now without waiting to hear the testimony, then he is incompetent. But if from reading the newspapers or hearing reports, he has impressions on his mind unfavorable to the prisoners, but has no opinion or prejudice which will prevent him from doing impartial justice when he hears the testimony, then he is competent.”